Nott, J.,
dissenting:
The evidence to show a parol alteration of the contract in allowing a part of the contract price to be diverted and paid to a person living beyond the United States lines, I think inadmissible.
The consent which the court infers from the payments, I think rebutted by the fact that they were exacted by a retroactive military order, imperative in terms and allowing no choice to the contractor; by the fact that the contractor sought and ultimately procured a repeal of the order; and by the express terms of the written agreement which terminated the contract.
The defendants compelled the contractor to cut the wood on a tract appropriated by the army and held by actual military ■oceux>ancy. The order to deduct 75 cents a cord and pay it to a stranger was an arbitrary and illegal order, which could not bind the contractor nor reform the terms of the written agreement.
Peck, J., did not sit in this case, and took no part in the decision.